DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10 and 11 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10 and 11 each recite “greater than 60°C.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a temperature of 600°F, 6000°F or 60000°F (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
The Examiner notes, Applicant appears to possibly suggest a highest temperature of 110°C within [0041] of the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with claims 2-20, dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "introducing into the first aqueous solution and a second aqueous solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim since ‘a first aqueous solution’ was not previously claimed.  Additionally, it is unclear what is being introduced “into” such a first aqueous solution.  It appears the phrase “introducing the first aqueous solution and a second aqueous solution” should be replaced with -introducing a first aqueous solution and a second aqueous solution-, but clarification of such is required.
Claims 10 and 11 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10 and 11 each recite “greater than 60°C.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of temperature range Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “strong” in claim 17 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “strong” renders the scope of the claim indefinite insofar as because it is unclear as to what requirements are considered to render an acid a “strong” acid as claimed.  Must it have a particular pH value?  Clarification is required.
Claim 17 requires where the first aqueous solution “comprises a strong acid and further comprises an acid buffer.”  It is unclear if such a “strong acid” is in addition to the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 4,232,741) in view of Al-Nakhli et al. (US 2016/0319182) and Root (US 3,893,511).
With respect to independent claim 1, Richardson et al. discloses a method for remediation of a subterranean formation (col. 2, l. 5-32) comprising the steps of:
introducing a first reactant and a second reactant into the formation such that the first reactant and second react intermix within the formation (col. 9, l. 6-42); and
maintaining the intermixed solution of reactants in the formation such that a foam is generated in situ (col. 9, l. 6-42); 
where the intermixed solution comprises a foaming agent (col. 7, l. 48- col. 8, l. 26);
where the first reactant comprises a nitrogen-containing compound (col. 5, l. 3-53; col. 6, l. 28-35); and
where the second reactant comprises a nitrite-containing compound (col. 5, l. 3-53; col. 6, l. 28-35).
Richardson et al. discloses the method as set forth above, wherein the aqueous solution includes both a nitrogen containing compound, such as ammonium chloride, and an oxidizing agent, such as sodium nitrite (col. 6, l. 28-35).  The reference, however, is silent as to wherein a first solution containing the nitrogen-containing/ammonium-containing compound and a second solution containing the oxidizing agent/nitrite-containing compound is introduced into the subterranean formation as claimed.

Since Richardson et al. discloses a reaction between the same two components as Al-Nakhli et al. that takes place within a subterranean formation, it would have been obvious to one having ordinary skill in the art to try an introduction method of each reaction component as two separate solutions, i.e., one of an ammonium containing compound, such as ammonium chloride, and one of a nitrite containing compound, such as sodium nitrite, as suggested by Al-Nakhli et al., as an alternative injection of a single solution containing both reactants, as is disclosed by Richardson et al., in order to ensure the appropriate placement of each component in the first region of the subterranean formation so as to ensure the reaction between the solutions occurs therein, thereby generating the foam of Richardson et al. at the desired/intended location of the formation.
Richardson fails to explicitly identify the formation as a water-bearing formation, although noting within the background wherein foams are generated in formations from which water is produced (col. 1, l. 12-40).  Richardson further suggests the disclosed method as an improvement compared to those using foams in other formations, including those methods 
With respect to depending claims 2-4, Richardson et al. discloses the nitrogen containing compound as claimed (col. 5, l. 4-26).
With respect to depending claim 5, Richardson et al. discloses the nitrite containing compound as claimed (col. 5, l. 32-45).
With respect to depending claim 6, Al-Nakhli et al. suggests where the first aqueous solution and the second aqueous solution are introduced into the formation separately ([0039]-[0043]; [0046]; see motivation to combine as set forth above within the rejection of claim 1).  

With respect to dependent claims 10 and 11, Richardson et al. suggests wherein the correlation between intermixed components with the pressure, temperature and volume properties of the reservoir are important (col. 8, l. 48-53).  The reference additionally suggests in example wherein when prepared, the composition is at 70oF and is placed in a bath temperature of 72-210oF to simulate temperature conditions to which the intermixed components may be subjected.  Although silent to wherein when intermixed as greater than 60oC, i.e., 140oF, since Richardson et al. suggests temperatures overlapping such a range as those encountered when the solutions are intermixed so as to generate a foam, as well as notes wherein the temperature is important to the reaction rate of foam generation, it would have been obvious to one having ordinary skill in the art to provide for a temperature of reactants when intermixed in the formation as claimed in order to provide the optimal rate of foam generation therewith as based on the conditions encountered in the reservoir since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  
With respect to depending claims 12 and 13, Richardson et al. discloses the ratios as claimed (col. 6, l. 28-35; Table 1).
With respect to dependent claim 18, Richardson et al. discloses the foam generated by the components instantly disclosed by Applicant in a ratio that overlaps that which is instantly claimed and disclosed.  The reference additionally suggests the ability thereof to divert subsequently injected fluids.  Although silent to the foam quality thereof, since Richardson et al. discloses the same components as claimed in the same amounts used to generate such a foam, the quality of the generated foam would be expected to fall in the same range as claimed.  If there is any difference between the foam quality of the generated foam of Richardson et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, and, as such, one having ordinary skill would recognize the optimal foam quality to provide therefore in order to enable the generated foam to divert subsequently injected fluids since it has been held “[W]here the general conditions In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to dependent claim 19, Richardson et al., in view of the aquifer of Root as set forth above, suggests introducing an aquifer remediation fluid into the water-bearing formation after the generation of the foam (col. 8, l. 60-col. 9, l. 13).
With respect to further dependent claim 20, Richardson et al. suggests wherein the 
it is suggested that subsequently injected fluids are diverted (col. 9, l. 22-42).  Although silent to the viscosity of the generated foam, and, therefore the difference in viscosity thereof compared to the aquifer remediation fluid, since Richardson et al. discloses the reaction of the same two solutions as instantly claimed to produce the generated foam, the viscosity of the generated foam would be expected to be within the range as instantly claimed.  If there is any difference between the viscosity of the generated foam of Richardson et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, Richardson et al. discloses the use of the generated foam for the same purpose as Applicant, i.e., for diverting a subsequently injected fluid; as noted by Applicant in [0053] of the specification as filed, such a viscosity difference between the foam In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. in view of Al-Nakhli et al. and Root as applied to claim 6 above, and further in view of Ziauddin et al. (WO 2014/149524)
Richardson et al. in view of Al-Nakhli et al. and Root provides for the method as set forth above with respect to claim 1, wherein Al-Nakhli et al. teaches the first and second solution introduced as the first and second solution into the subterranean formation, wherein the first and second solution are further disclosed as injected separately down individual tubing strings within a dual-string coiled tubing ([0046]).  The reference, however, is silent to as to the criticality of injection of each solution as simultaneously as claimed.  Ziauddin et al. teaches a reaction product of a first solution comprising ammonium chloride with a second solution comprising sodium nitrite wherein a foaming agent is also present ([0023]); the first and second material mix and react in a subterranean formation so as to create a foam (abstract; [0019]-[0020]).  The second material may be introduced simultaneously with the first material, or after placement thereof ([0011]).  Since Ziauddin et al. teaches the same reaction mechanism for producing foam downhole as Richardson et al., it would have been obvious to one having ordinary skill in the art inject the first and second solution of Richardson et al. in view of Al-Nakhli et al. simultaneously, as suggested by Ziauddin et al., since such a method is capable of emplacing two .
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over over Richardson et al. in view of Al-Nakhli et al. and Root as applied to claim 1 above, and further in view of Billings et al. (US 3,273,643).
With respect to dependent claims 14 and 15, Richardson et al. discloses where an acid is included with the overall solution, and, further, wherein such is selected from the group as claimed (col. 6, l. 3-11).  The reference and combination thereof with Al-Nakhli et al., however, is silent to wherein such an acid is, more specifically, with the first aqueous solution, i.e., nitrogen containing compound.  Billings et al. suggests a method of generating a foam with a nitrogen containing compound and a nitrite salt wherein it is further taught when the nitrogen containing compound is an amine or amide, it is necessary to add an acid, such as citric acid, thereto so as to produce nitrous acid (col. 1, l. 69-col. 2, l. 10); Billings et al. further provides for the inclusion of the acid with the nitrogen containing compound for injection (col. 3, l. 18-22).  As such, it would have been obvious to one having ordinary skill in the art to include the acid of Richardson et al. in view of Al-Nakhli et al. with the nitrogen containing compound first solution in order to allow for the production of nitrous acid therewith. 
With respect to further dependent claim 16, Richardson et al. suggests through example wherein the pH of an exemplary mixture when prepared is 4.5 (Test No. 1 and 2 in Table 1).  The reference additionally provides for wherein the acid is included to maintain the pH as barely acidic in the reservoir, such as preferably 5.5-7 so that the reaction rate is only moderately high In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  
With respect to further dependent claim 17, Richardson et al., in view of Billings et al. as set forth above, suggests wherein the first solution comprises the acid; Richardson et al. further suggests exemplary acids for use, including those encompassed by Applicant’s Markush group of claim 15.  Since Applicant has not positively defined the “strong acid” of claim 17, it is the position of the Office the acids claimed in claim 15 are strong acids, and, as such, Richardson’s disclosure thereof provides for a “strong acid” as claimed.  Richardson et al. further provides for the solution as comprising an acid buffer (col. 5, l. 54-col. 6, l. 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0361328 suggests the same first and second reactive components as instantly claimed.
US 6,210,955 suggests in situ remediation of contaminated soil by a foam based fluid.
US 7,642,223 suggests gas generating components for use in a well by introducing first and second reactants concurrently so as to react in the wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/10/22